Citation Nr: 0901817	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
eczematous dermatitis.





ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had more than 23 years of active service, serving 
from October 1979 to December 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama..  
That decision, in relevant part, granted the veteran's claim 
for service connection for a skin condition and assigned an 
initial 10 percent rating retroactively effective from 
January 1, 2003, the day following his discharge from service 
when he returned to civilian life.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
adjudicators must consider whether the rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).

In October 2007, the Board issued a decision denying six 
other claims the veteran also had appealed - for higher 
initial ratings for his bilateral hearing loss, hypertension, 
a scar on his left forearm, pseudofolliculitis barbae, 
a left shoulder strain, and a left foot disability.  However, 
the Board remanded his remaining claim for a higher initial 
rating for his skin condition to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.

And in a September 2008 rating decision, on remand, the AMC 
increased the initial rating for the skin condition from 10 
to 30 percent with the same retroactive effective date of 
January 1, 2003.  The veteran has since continued to appeal, 
requesting an even higher initial rating.  AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).




FINDINGS OF FACT

1.  According to the results of his most recent VA 
compensation examination on remand, in August 2008, the 
veteran's skin condition is manifested by a mild eczematous 
rash, hypopigmented over his right middle and right fingers, 
mainly over the dorsum of the proximal phalanx of these two 
fingers.  His left hand (his dominant hand) has no rash or 
eczematous dermatitis.  There is a patch of dry skin on his 
left forearm posteriorly, over an area measuring about 2-1/2 to 
3 inches by 2 inches.  This is the area where he describes 
mostly rash and itching during the beginning of the year, 
although, again, no rash was noted in this area at the time 
of this most recent VA compensation examination.  He had a 
similar patch of dry skin on his left leg anteromedially, 
approximately measuring in an area of about 3 inches in 
length over 2 inches in breadth or width.  His skin was very 
dry in this area, and he indicated it was another area of 
skin that flares up during the early part of the year.  
Lastly, there was a small patch of hyperpigmented area of 
skin rash in the mid part of his right leg.  The rest of his 
skin was clear, and there were no other skin rashes or skin 
lesions.

2.  In the resulting diagnoses, the VA examiner reiterated 
the veteran has eczematous dermatitis on his right hand, left 
forearm, left leg, and a tiny patch of rash on his right leg.  
The patches of rash on his left forearm and left leg are not 
active, and he usually reports flare up of this area of rash 
in the early part of the year.  The other eczematous 
dermatitis described over his right hand fingers and right 
leg is somewhat active, and the percentage of the body and 
exposed areas affected both active and inactive is less than 
30 percent.

3.  There was no evidence of constant or near constant 
systemic therapy or ulceration or extensive exfoliation.




CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for the skin condition.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7806 (in effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in February 2004 and October 2007, 
respectively:  (1) informed the veteran of the information 
and evidence not of record that is necessary to substantiate 
his claim, keeping in mind his claim for a skin condition 
initially arose in the context of him trying to establish his 
underlying entitlement to service connection - since 
granted, but now concerns whether he is entitled to a 
downstream higher initial rating for this condition.  These 
letters also:  (2) informed him of the information and 
evidence that VA would obtain and assist him in obtaining; 
and (3) informed him of the information and evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).



In any event, here, although the initial February 2004 VCAA 
letter concerned the requirements for establishing underlying 
entitlement to service connection, a more recent March 2006 
letter - issued after service connection was granted in the 
February 2003 decision being appealed, addressed the 
requirements for obtaining a downstream higher initial rating 
and effective date for the service-connected disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So the 
veteran has received VCAA notice even concerning this 
downstream issue.

Moreover, since providing the additional VCAA notice in March 
2006 and October 2007, the RO and AMC, respectively, have 
gone back and readjudicated the veteran's claim for a higher 
initial rating in the May 2007 and November 2008 supplemental 
statements of the case (SSOCs).  This is important to point 
out because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all pertinent medical 
records the veteran and his representative identified.  
In addition, VA furnished the veteran compensation 
examinations - including recently in August 2008 on remand, 
to determine the severity of his skin condition, the 
determinative issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As already alluded to, however, when, as here, the veteran 
timely appeals the rating initially assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

III.  Whether the Veteran is Entitled to an Initial Rating 
Higher than 30 Percent for his Skin Condition

The veteran claims that his skin condition warrants a higher 
rating.  Unfortunately, the Board finds that the 
preponderance of the evidence is against an initial rating 
higher than 30 percent for his skin condition, so his claim 
must be denied.

VA rated the veteran's skin condition under DC 7806 for 
dermatitis or eczema.  In the February 2003 rating decision, 
the RO granted an initial 10 percent rating retroactively 
effective from January 1, 2003, the day after his discharge 
from the military.  See 38 C.F.R. § 4.118, DC 7806.  During 
the pendency of his appeal for a higher initial rating, the 
AMC increased his initial rating to 30 percent in a 
September 2008 rating decision and provided the same 
retroactive effective date.  He has continued to appeal, 
requesting an even higher rating.  See AB, 6 Vet. App. at 38-
39.



The veteran filed his claim for a skin condition in May 2002, 
before he was even discharged from the military.  And 
effective August 30, 2002, before the RO initially 
adjudicated his claim (and also before his discharge), VA 
revised the schedular rating criteria for evaluating skin 
disorders, including dermatitis and scars.  See 67 Fed. Reg. 
49,596 (2002) (codified at 38 C.F.R. § 4.118).

When a law or regulation is enacted or a new regulation is 
issued while a claim is pending, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  Where that statute or regulation 
is silent, VA must determine whether applying the new 
provision to claim that was pending when it took effect would 
produce genuinely retroactive effects.  If so, VA ordinarily 
should not apply the new provision to the claim.  If there 
are no resulting retroactive effects, VA ordinarily must 
apply the new provision - however, at no point prior to the 
effective date of that provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, the 
former criteria, if more favorable, may be applied 
prospectively without any such limitations as to the 
effective date of its issuance.

Under the old criteria of DC 7806 in effect prior to August 
30, 2002, a noncompensable rating was assigned for eczema 
where there was slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  For a 
10 percent rating to be assigned, the evidence needed to show 
eczema with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  If the exudation or 
itching was constant and there were extensive lesions or 
marked disfigurement, a 30 percent disability rating was 
assigned.  To warrant a 50 percent rating, ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).



Under the new version of DC 7806 (in effect as of August 30, 
2002) pertaining to dermatitis or eczema, where less than 5 
percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required during 
the past 
12-month period, a 0 percent (i.e., noncompensable) rating is 
assigned.  In order for a 10 percent rating to be assigned, 
the evidence must show that at least 5 percent, but less than 
20 percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  Where more than 40 percent of 
the entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2008).

VA furnished a compensation examination in July 2002 to 
determine the nature, severity and etiology of any skin 
condition.  There were no medical records available for 
review.  During the examination, the veteran reported that he 
had a rash on his hands and legs after returning from Saudi 
Arabia.  He indicated the rash was itchy.  Objective findings 
indicated there was a 1 inch diameter shiny scar on the left 
dorsum of the forearm.  There was no atrophy of the muscle 
and no functional loss.  The veteran brought a note from a 
military physician noting a diagnosis of eczematous 
dermatitis.  However, there was a rash on the middle finger 
on the second joint indicative of eczematous dermatitis.  The 
rash was dry, scaly and darkened in appearance.  The 
diagnosis was eczematous dermatitis.

VA furnished another compensation examination in March 2006 
to determine the current severity of his service-connected 
skin condition.  The examiner did not review his claims file.  
During the examination, the veteran reported that in the past 
year, a papule on his neck became infected.  A physician 
prescribed Keflex for seven days and the area was incised and 
drained.  Since serving in Saudi Arabia, he noted 
intermittent rashes on his forearms and lower legs.  His 
dermatologist prescribed Elidil, a topical treatment.  He 
also had a prescription for doxepin to reduce the itching.  
He indicated that his skin condition flares up about three 
times per year and he has had steroid injections and 
ultraviolent treatment.  Objective findings showed he had no 
active eczematous dermatitis.  The skin on his forearms and 
legs was normal.  He did have some mild pigmentation over his 
left shin.  There was no evidence of disfigurement or 
scarring.  The diagnosis was eczematous dermatitis controlled 
by daily topical Elidil and oral doxepin.  He reported flare-
ups 3-4 times per year with steroid injection and 
ultraviolent treatment to his skin.

VA furnished another compensation examination in August 2008 
to determine the current severity of his skin condition.  The 
examiner reviewed his pertinent medical and other history.  
During the examination, he complained of a skin condition 
every year over his arms, legs and fingers.  He reported 
using topical creams to treat the symptom (itching) of this 
condition.  He stated that he has had more skin problems 
during the early spring and late summer.  More importantly, 
he specifically denied receiving any oral steroids as 
treatment for this condition.  However, he did report 
ultraviolent treatment one time in 2007 for 10 or 15 minutes.  
His service treatment records show evidence he had mild 
eczematous dermatitis during service and a mild rash over the 
middle finger of the second joint at the VA examination in 
2002.  His current treatment consisted of ointments for the 
skin rash including Elidil and Bacitracin.

Objective findings indicated a mild eczematous rash.  It was 
hypopigmented over the right middle and right fingers, mainly 
over the dorsum of the proximal phalanx of these two fingers.  
A patch of dry skin was noted on the left forearm 
posteriorly, approximately over an area measuring about two 
and half to three inches by two inches but no rash was 
present.  A similar patch of dry skin was noted on the left 
leg anteromedially, approximately measuring 3 inches in 
length over 2 inches in width.  A small patch of 
hyperpigmented area of skin rash was noted in the middle part 
of the right leg.  The rest of his skin was normal.  



The diagnosis was eczematous dermatitis of the right hand, 
left forearm, left leg and a tiny patch of rash noted in the 
right leg.  The patches of rash in the left forearm and left 
leg were not active but they usually flare in the early part 
of the year.  However, there was evidence of rash over the 
right hand fingers and the right leg.  The percentage of the 
body and exposed areas affected both active and inactive was 
less than 30 percent.

Under the old criteria for DC 7806, a 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestation or exceptional repugnance 
needed to be shown.  However, by the veteran's own accounts 
from July 2002 to the present, his skin condition only causes 
intermittent flare-ups 3-4 times per year.  His only symptom 
was itching.  In this regard, his most recent VA examination 
in August 2008 characterized his skin condition during 
service and at the examination as mild.  Indeed, there was no 
evidence of disfigurement or scarring.  As such, none of his 
VA examinations provide any evidence of extensive 
exfoliation, crusting, nervous manifestations, or exceptional 
repugnance to warrant a higher 50 percent rating under the 
old rating criteria.

The veteran's skin condition also does not meet the criteria 
for an initial 60 percent rating under the new criteria for 
DC 7806.  As noted earlier, a 60 percent rating requires more 
than 40 percent of the entire body or exposed areas to be 
affected or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  As indicated by the August 2008 VA 
examiner, both the active and inactive components of his skin 
condition affect less than 30 percent of the entire body and 
exposed areas.  Indeed, all of his VA examiners note that he 
has used topical medications to treat this condition.  
Although he stated that he was treated with steroid 
injections 3-4 times per year at his March 2006 VA 
examination, he specifically denied any treatment with oral 
steroids at his August 2008 VA examination and there was no 
evidence of this in the record.  Even assuming he had oral 
steroid therapy 3-4 times per year, he has had flare-ups only 
intermittently, so by his own admission, his skin condition 
does not warrant constant or near-constant systemic therapy 
as required for a 60 percent rating under the revised 
criteria for 7806.

Since these examination reports show that the veteran's skin 
condition covers less than 30 percent of exposed areas and 30 
percent of the veteran's entire body - involving his right 
fingers, left forearm, right and left legs and it is not 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs nor does it cause ulceration or 
extensive exfoliation or crusting, there is simply no basis 
to assign an initial rating higher than 30 percent under the 
applicable rating criteria.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating higher than 30 percent for his service-
connected skin condition.  Thus, inasmuch as 30 percent 
represents the maximum level of disability for his skin 
condition, he may not receive a higher evaluation under 
Fenderson.

IV.  Extraschedular Consideration

The veteran also has not shown that his service-connected 
skin disorder has markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating - now 30 percent.  Indeed, he did not report that he 
has missed any time from work due to this condition.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  As well, the veteran 
has not shown that his service-connected skin condition has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In this regard, his evaluation and 
treatment for this condition has been on an outpatient basis, 
not as an inpatient.  Consequently, the Board does not have 
to remand this case to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 30 percent for 
the skin condition is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


